Citation Nr: 0416022	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-17 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left arm disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Burks County Department of 
Veterans Affairs

ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2002 decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
applications to reopen claims of entitlement to service 
connection for hearing loss, a right knee disorder, a left 
arm disorder, and a left shoulder disorder, as well as a 
claim of entitlement to service connection for tinnitus.

Entitlement to service connection for hearing loss, and left 
shoulder, left arm, and right knee disorders was denied in a 
January 1982 Board decision.  This decision is final.  
38 U.S.C.A. § 7104 (West 2002).  Thus, regardless of any RO 
action, the current claims to reopen may be considered on the 
merits only if new and material evidence has been submitted 
since that final decision.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003); Barnett v. Brown, 83 F.3d 1380 
(Fed.Cir. 1996).

As noted below, the claim of entitlement to service 
connection for tinnitus is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Consistent with 
the instructions below VA will notify you of the further 
action that is required on your part. 




FINDINGS OF FACT

1.  In a January 1982 Board decision, entitlement to service 
connection for hearing loss, a right knee disorder, a left 
arm disorder, and a left shoulder disorder was denied.

2.  Evidence received since the January 1982 Board decision 
is cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen claims of entitlement to service connection for 
hearing loss, a right knee disorder, a left arm disorder, and 
a left shoulder disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board finds that this decision is made in 
contemplation of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), which 
prescribes VA duties to advise a claimant of evidence needed 
to substantiate his claims and to help him obtain that 
evidence.  The VCAA is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  VA duties 
pursuant thereto are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  The February and April 2002 
RO letters, as well as the July 2002 RO decision and May 2003 
Statement of the Case, set out the evidence needed to 
substantiate the claims to reopen.  Therein the veteran was 
specifically told what he needed to do to reopen his claims.  
Hence, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims.

With regard to the VA duty to assist the claimant obtain 
evidence, that is a duty that VA has in connection with an 
original claim or a claim for an increased evaluation.  In 
the case of applications to reopen claims, the claimant has 
previously had the advantage of VA assistance, but the claims 
were, nevertheless, denied and not appealed, so the duty to 
assist does not arise until new and material evidence has 
been received with which to reopen the claims.  Cf. Elkins v. 
West, 12 Vet. App. 209, 219 (1999) (en banc).  The claim then 
takes on the character of an original claim, and VA has a 
duty to assist the claimant in developing evidence in support 
thereof.  If the rule were otherwise, the concept of finality 
in the VA adjudication process would be a nullity.  Since, as 
will be explained below, new and material evidence has not 
been received to reopen claims of entitlement to service 
connection for hearing loss, a right knee disorder, a left 
arm disorder, and a left shoulder disorder, VA has no duty to 
assist the veteran further in obtaining evidence relevant to 
these claims.  

In summary, the record shows that the veteran was provided 
the notice required by VCAA, was informed of the nature of 
the evidence needed to substantiate his claims to reopen, and 
given ample opportunity to submit that evidence.  Moreover, 
the record shows that the veteran, during the pendency of 
this appeal, failed to identify any records that could help 
support his claims.  Instead, he repeatedly claimed that 
treatment records on file at Fort Belvoir from when he was 
stationed there in the early 1950's would substantiate his 
claims.  In this regard, the record shows that VA, in 
connection with his earlier claim attempted to obtain the 
appellant's service medical records, including all clinical 
records maintained by Fort Belvoir.  However, the National 
Personnel Records Center (NPRC) notified the RO, and the RO 
notified the veteran that, all of the claimant's service 
medical records, including any clinical records from Fort 
Belvoir, had been destroyed in the fire at NPRC except for 
his September 1952 separation examination.

In view of the foregoing, the Board finds that VA has 
complied with the VCAA as to these claims to reopen, that 
remand would be pointless, and that any error herein with 
regard to the nature of notice required by the VCAA is 
harmless.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Claims to Reopen

The veteran contends that hearing loss, a right knee 
disorder, a left arm disorder, and a left shoulder disorder 
were brought about by his military service.  In the January 
1982 Board decision, the claims were denied because the 
record did not show that the veteran had sensorineural 
hearing loss in military service or until many years after 
his separation from military service, that if he had a right 
knee injury while in service the residuals from that injury 
were acute and transitory, and he did not have current left 
arm or left shoulder disorders. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the Board's January 1982 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

In this regard, the Board's notes that the only evidence 
received by the RO since the time of the Board's January 1982 
decision consists of the veteran's and his representative's 
written statements to the RO in which they assert that the 
claimant has current hearing loss, a right knee disorder, a 
left arm disorder, and a left shoulder disorder which were 
brought about by his military service.

Hence, evidence received since January 1982 only consists of 
lay opinions that the appellant had disabilities and that 
they were a result of his military service.  This lay 
evidence was available when the Board decided the claim in 
January 1982.  Then, as now, lay persons not trained in the 
field of medicine, to include the veteran are not competent 
to offer opinions regarding such medical questions as the 
etiology of the claimed disorders.  Thus, there remains no 
competent medical evidence showing that the veteran has these 
disabilities or that they are related to military service.  
Therefore, the newly received evidence tends to prove nothing 
that was not previously shown.  That the veteran continues to 
claim to have current disabilities that were caused by his 
military service is not new evidence within the context of 
38 C.F.R. § 3.156.  

The benefits sought on appeal are denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen claims of entitlement to service 
connection for hearing loss, a right knee, left arm, and left 
shoulder disorders is denied.


REMAND

As to entitlement to service connection for tinnitus 
governing regulations provide that VA's duty to assist 
includes obtaining informed medical opinion evidence when 
needed to adjudicate the veteran's claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003).  The record 
shows the veteran's report of problems with tinnitus due to 
military service.  It also shows post service complaints 
and/or treatment for ringing in his ear since September 1960 
(see October 1980 statement from Dr. John J. Penta; November 
1965 private treatment record; and October 1980 VA ears, 
nose, and throat examination), and an October 1980 buddy 
statement which reports that the veteran claimed to have 
ringing in his head after leaving a firing range.  
Accordingly, a remand is required to afford the veteran a VA 
examination to ascertain whether he currently has tinnitus 
and, if so, whether the disorder is related to service.  Id.

Similarly, the Board notes that the VCAA requires the RO to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, the claims file does not contain 
contemporaneous medical records related to complaints, 
diagnoses, and/or treatment for tinnitus.  Therefore, on 
remand, the RO should contact the veteran, request the 
location of all post-September 1952 treatment records for 
tinnitus, and obtain and associate these records with the 
claim's file.  Id.  

Therefore, this issue is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A; 38 C.F.R. § 3.159; the Veterans 
Benefits Act of 2003; and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
tinnitus.  Specifically, the letter must 
(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform him about the 
information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence the claimant is 
expected to provide; and (4) request he 
provide any evidence in his possession 
that pertains to the claim.  The veteran 
should be notified that he has one-year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all VA and non-VA health care 
providers who have treated him for 
tinnitus since September 1952.  The RO 
should inform the veteran that VA will 
make efforts to obtain relevant evidence, 
such as VA and non-VA medical records, 
employment records, or records from 
government agencies, if he identifies the 
custodians thereof.  Obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal.  The aid of the veteran in 
securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible) the RO should schedule the 
veteran for a VA ear, nose, and throat 
examination.  The claims folder should be 
made available to the examining physician 
for review in conjunction with the 
examination.  Based on a review of the 
claims folder and examination findings 
the examiner is to opine whether the 
veteran has tinnitus, and if so, whether 
it is as least as likely as not that that 
the disorder is due to his military 
service.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the issue on appeal.  If the 
benefit sought on appeal remains denied, 
he and his representative should be 
provided a Supplemental Statement of the 
Case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



